UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6550


MANUEL PEREZ-COLON,

                    Petitioner - Appellant,

             v.

TERRY O’BRIEN, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:14-cv-00066-GMG-MJA)


Submitted: July 27, 2017                                          Decided: August 15, 2017


Before GREGORY, Chief Judge, and WILKINSON and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Manuel Perez-Colon, Appellant Pro Se. Helen Campbell Altmeyer, Erin Carter Tison,
Assistant United States Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Manuel Perez-Colon, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on Perez-

Colon’s 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Perez-Colon v. O’Brien, No. 3:14-cv-

00066-GMG-MJA (N.D. W. Va. Apr. 12, 2017). We further deny Perez-Colon’s motion

to consolidate. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           2